is revie wable,” the prosecutor sought to minimize the sentencing jury’s role, by creating the mistaken impression that automatic appellate review of-the jury’s sentence would provide the authoritative determination of whether death was appropriate. In fact, under Mississippi law the reviewing court applies a “presumption of correctness” to the sentencing jury’s verdict. 443 So. 2d 806, 817 (1983) (Lee, J., dissenting). The jury’s verdict of death may be overturned only if so arbitrary that it “was against the overwhelming weight of the evidence,” or if the evidence of statutory aggravating circumstances is so lacking that a “judge should have entered a judgment of acquittal notwithstanding the verdict.” Williams v. State, 445 So. 2d 798, 811 (Miss. 1984).
Laypersons cannot be expected to appreciate without explanation the limited nature of appellate review, especially in light of the reassuring picture of “automatic” review evoked by the sentencing court and the prosecutor in this case. Ante, at 325-326. Although the subsequent remarks of the prosecutor to which Justice Rehnquist refers in his dissent, post, at 345-346, may have helped to restore the jurors’ sense of the importance of their role, I agree with the Court that they failed to correct the impression that the appellate court would be free to reverse the death sentence if it disagreed with the jury’s conclusion that death was appropriate. See ante, at 340-341, n. 7. I believe the prosecutor’s misleading emphasis on appellate review misinformed the jury concerning the finality of its decision, thereby creating an unacceptable risk that “the death penalty [may have been] meted out arbitrarily or capriciously,” California v. Ramos, supra, at 999, or through “whim ... or mistake,” Eddings v. Oklahoma, 455 U. S. 104, 118 (1982) (concurring opinion).